      Case 2:16-cv-00438-SMJ     ECF No. 168   filed 04/27/21   PageID.1902 Page 1 of 2



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Apr 27, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JUSTIN HARTER,                            No. 2:16-cv-00438-SMJ
5
                               Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     LOUIS DEJOY,
8
                               Defendant.
9

10         On April 26, 2021, the parties filed a stipulated dismissal, ECF No. 167.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13         1.    The parties’ Stipulation of Dismissal, ECF No. 167, is GRANTED.

14         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

15               bear their own costs and attorney fees.

16         3.    All pending motions are DENIED AS MOOT.

17         4.    All hearings and other deadlines are STRICKEN.

18   //

19   //

20   //




     ORDER DISMISSING CASE – 1
     Case 2:16-cv-00438-SMJ      ECF No. 168   filed 04/27/21   PageID.1903 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 27th day of April 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
